        Case 1:16-cv-11613-RGS Document 220 Filed 02/06/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


EGENERA, INC.,

               Plaintiff,                            Civil Action No. 1:16-cv-11613-RGS

       v.

CISCO SYSTEMS, INC.,                                 JURY TRIAL

               Defendant.


            UNOPPOSED MOTION TO WITHDRAW AS COUNSEL OF RECORD

       Plaintiff Egenera, Inc. (‘Egenera”) respectfully requests that Jordan Z. Carson be

permitted to withdraw as its counsel of record in this matter. Attorneys with McKool Smith PC

and Murphy King will remain counsel for Egenera. The clerk is requested to terminate CM/ECF

notices to Mr. Carson.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that this Motion to

Withdraw Jordan Z. Carson as Counsel of Record be granted.

Dated: February 6, 2019.                          MCKOOL SMITH, P.C.

                                                  /s/ Chistopher Bovenkamp
                                                  Mike McKool (admitted pro hac vice)
                                                  TX Bar No. 13732100
                                                  mmckool@mckoolsmith.com
                                                  Christopher T. Bovenkamp (admitted pro
                                                  hac vice)
                                                  TX Bar No. 24006877
                                                  cbovenkamp@mckoolsmith.com
                                                  Avery R. Williams (admitted pro hac vice)
                                                  TX Bar No. 24075282
                                                  awilliams@mckoolsmith.com
                                                  MCKOOL SMITH, P.C.
                                                  300 Crescent Court, Suite 1500
                                                  Dallas, TX 75201
                                                  Telephone: (214) 978-4000
                                                  Fax: (214) 978-4044
Case 1:16-cv-11613-RGS Document 220 Filed 02/06/19 Page 2 of 3




                                 John B. Campbell (admitted pro hac vice)
                                 TX Bar No. 24036314
                                 jcampbell@mckoolsmith.com
                                 Kathy H. Li (admitted pro hac vice)
                                 TX Bar No. 24070142
                                 kli@mckoolsmith.com
                                 James. E. Quigley (admitted pro hac vice)
                                 TX Bar No. 24075810
                                 jquigley@mckoolsmith.com
                                 MCKOOL SMITH, P.C.
                                 300 W. 6th Street, Suite 1700
                                 Austin, TX 78701
                                 Telephone: (512) 692-8700
                                 Fax: (512) 692-8744

                                 David L. Evans (BBO #156695)
                                 devans@murphyking.com
                                 Steven M. Veenema (BBO #672097)
                                 sveenema@murphyking.com
                                 MURPHY &KING, P.C.
                                 One Beacon Street, 21st Fl.
                                 Boston, Massachusetts 02108-3107
                                 Telephone: (617) 423-0400
                                 Fax: (617) 423-0498

                                 COUNSEL FOR PLAINTIFF EGENERA,
                                 INC.
        Case 1:16-cv-11613-RGS Document 220 Filed 02/06/19 Page 3 of 3




                    CERTIFICATE OF COMPLIANCE WITH L.R. 7.1

       I hereby state that counsel for Plaintiff complied with the requirements of Local Rule 7.1,

by conferring with counsel for Defendants. Defendants’ counsel does not oppose this motion.


                                                    /s/ Christopher Bovenkamp
                                                    Christopher Bovenkamp




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has

been served on all counsel of record via the Court’s ECF system on February 6, 2019.

                                                    /s/ Christopher Bovenkamp
                                                    Christopher Bovenkamp
